Case: 20-50029     Document: 00516143779          Page: 1   Date Filed: 12/23/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50029                       December 23, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Marco A. Vargas,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-531-1


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Wiener, Circuit Judge:
         Defendant-Appellant Marco A. Vargas appeals the fifty-one month
   sentence he received after a jury found him guilty of fraudulently obtaining
   federal worker’s compensation benefits and stealing government property.
   For the following reasons, we affirm.
                                  I. Background
         Vargas was working as a civilian employee on an air force base when
   he “amputated [his] left thumb [and] severed and mangled tendons on other
   fingers” with a circular saw. He filed a claim for compensation, falsely
Case: 20-50029        Document: 00516143779             Page: 2      Date Filed: 12/23/2021




                                        No. 20-50029


   reporting that the accident occurred while he was installing a fire alarm.1
   After his claim was approved and some benefits were paid, an investigation
   revealed that Vargas had been injured while shaving down copper wire that
   he had stolen from the base.
           Vargas was charged with and convicted of (1) making a false statement
   to obtain federal employee compensation, in violation of 18 U.S.C. § 1920;
   (2) falsely claiming that he was injured while performing his duty as an
   employee, in violation of 18 U.S.C. § 1001; and (3) theft of government
   property, in violation of 18 U.S.C. § 641. The district court sentenced Vargas
   to fifty-one months in prison, followed by three years of supervised release.
   The court also ordered him to pay $66,851.72 in restitution.
           In imposing this sentence, the district court relied on a presentence
   investigation report (“PSR”) that calculated Vargas’s total offense level as
   22 and his criminal history category as I. In calculating the total offense level,
   the PSR applied a base offense level of 6 under United States Sentencing
   Guidelines § 2B1.1(a)(2), and added 14 additional levels under
   § 2B1.1(b)(1)(H) because the intended loss exceeded $550,000.00,2 and 2
   additional points under § 3C1.1 because Vargas obstructed justice during the
   investigation of the incident and at trial.3 Vargas timely appealed, challenging
   the district court’s method of calculating the intended loss enhancement and
   the substantive reasonableness of the sentence.



           1
            The form Vargas submitted is titled “Federal Employee’s Notice of Traumatic
   Injury and Claim for Continuation of Pay/Compensation.”
           2
             The PSR concluded that if Vargas continued to receive benefits until he reached
   80 years of age, he would receive $850,438.27.
           3
             The PSR noted that Vargas attempted to have colleagues conceal or destroy
   evidence related to the incident and provided false testimony at trial and during his PSR
   interview regarding the timeline of events.




                                              2
Case: 20-50029              Document: 00516143779          Page: 3      Date Filed: 12/23/2021




                                           No. 20-50029


                                     II. Standard of Review
          We generally “review factual findings related to a district court’s loss
   calculations under the Sentencing Guidelines for clear error and that court’s
   calculation methodology de novo.”4 Vargas failed to object to the method of
   loss calculation, so our review is for plain error.5 To establish plain error,
   Vargas must show that (1) the district court erred; (2) the error was clear and
   obvious; and (3) the error affected his substantial rights.6 Should he make
   such showings, we would have the discretion to correct the error if a failure
   to do so would seriously affect the fairness, integrity, or public reputation of
   the proceeding.7
          Challenges to the substantive reasonableness of a sentence are
   reviewed for abuse of discretion.8
                                           III. Analysis
          On appeal, Vargas contends that (1) the district court erred
   procedurally in calculating the applicable guidelines range, and (2) the
   sentence is substantively unreasonable. We address each contention in turn.
                                   A. Guidelines Calculation
          Vargas first contends that the district court erred in calculating his
   sentencing range under § 2B1.1, which sets forth the applicable guidelines for
   crimes involving fraud and deceit.9 Under § 2B1.1(b), the applicable offense


          4
              United States v. Hearns, 845 F.3d 641, 647 (5th Cir. 2017).
          5
              Puckett v. United States, 556 U.S. 129, 134 (2009).
          6
              Id. at 135.
          7
              Id.
          8
              Gall v. United States, 552 U.S. 38, 56 (2007).
          9
         U.S. Sentencing Guidelines Manual § 2B1.1 (U.S. Sent’g
   Comm’n 2018) [hereinafter “U.S.S.G.”].




                                                  3
Case: 20-50029          Document: 00516143779       Page: 4     Date Filed: 12/23/2021




                                     No. 20-50029


   level is subject to escalating enhancement depending on the amount of loss
   that resulted from the underlying offense.10 As a “general rule,” a “loss is
   the greater of actual loss or intended loss.”11 In cases involving government
   benefits, however, a “special rule” applies. It provides:
          Notwithstanding [the general rule], the following special rule[]
          shall be used to assist in determining loss . . . .
          In a case involving government benefits (e.g., grants, loans,
          entitlement program payments), loss shall be considered to be
          not less than the value of the benefits obtained by unintended
          recipients or diverted to unintended uses, as the case may be.
          For example, if the defendant was the intended recipient of
          food stamps having a value of $100 but fraudulently received
          food stamps having a value of $150, loss is $50.12
          In adopting the PSR, the district court concluded that the loss
   attributable to Vargas’s crime was $850,438.27—a sum representing the
   total amount of benefits that he would receive if he continued to receive
   compensation payments until the age of 80. Based on this intended loss, the
   district court applied a 14-level enhancement under § 2B1.1(B), which
   resulted in an advisory sentencing range of 41-51 months. On appeal, Vargas
   contends that the district court erred in calculating the amount of loss
   because it applied the general rule that “loss is the greater of actual loss or
   intended loss” rather than the government-benefits rule.
          Our caselaw does not clearly explain the relationship between the
   general rule and the government-benefits rule. We recently noted in United



          10
               Id. § 2B1.1(b).
          11
               Id. cmt. n.3(A).
          12
               Id. cmt. n.3(F).




                                           4
Case: 20-50029            Document: 00516143779            Page: 5      Date Filed: 12/23/2021




                                            No. 20-50029


   States v. Harris that the government-benefits rule is “one of several special
   rules that supplant the default general rule whenever they apply.”13
   However, the Harris court determined that the government-benefits rule was
   inapplicable to the set of facts before it, rendering such comments dicta. And,
   just three years earlier, we held in United States v. Nelson that, although “the
   correct loss calculation [in government-benefits cases] is ‘the difference
   between the amount the defendant actually received and the amount he
   would have received absent the fraud,’” “[t]he intended loss analysis applies
   to [government-benefits] cases.”14 We have also stressed that “[t]he
   intention to divert funds from the Government for unintended uses qualifies
   the amounts as intended losses.”15 But, to complicate matters, despite
   Nelson’s reliance on the intended loss analysis, we have reversed district
   courts on multiple occasions for calculating the loss in government-benefits
   cases as involving the total value of benefits received rather than only those
   benefits fraudulently received, without reference to the intended loss.16 We
   therefore decline to resolve the relationship between the general rule and the
   government-benefits rule today. Even if we assume that the district court


             13
              821 F.3d 589, 602 (5th Cir. 2016); see also id. at 603 (noting that the government-
   benefits rule “obviate[s] the general rule”).
             14
             732 F.3d 504, 521 (5th Cir. 2013) (quoting United States v. Harms, 442 F.3d 367,
   380 (5th Cir. 2006)).
             15
                  Id. (cleaned up) (quoting United States v. Dowl, 619 F.3d 494, 502 (5th Cir.
   2010)).
             16
              See, e.g., Harms, 442 F.3d at 379 (holding that the applicable loss “should not
   include any benefits to which [the defendant] would have been entitled absent fraud”);
   United States v. Lopez, 486 F. App’x 461, 467 (5th Cir. 2012) (unpublished) (holding that
   the district court should have excluded from the total value of government contracts the
   portion of funds that, while fraudulently solicited, reached intended beneficiaries).
   However, there is good reason for these reversals: In Harms and Lopez, the district courts
   never engaged in an analysis of intended loss, so the only issue on appeal was the propriety
   of the district courts’ calculation of actual loss.




                                                  5
Case: 20-50029           Document: 00516143779              Page: 6          Date Filed: 12/23/2021




                                            No. 20-50029


   erred in its application of the Guidelines, we are not persuaded that the error
   was “clear and obvious.”17
           In the absence of clear guidance, the district court did not clearly and
   obviously err in applying the general rule in this case.18 In determining the
   intended loss, the district court adopted the facts detailed in the PSR, which
   are “considered reliable evidence for sentencing purposes,”19 at least in the
   absence of “relevant affidavits or other evidence . . . submitted to rebut the
   information” contained in the PSR.20 Here, the facts in the PSR were derived
   from the trial testimony of an Air Force human resources specialist, Luisa
   Garcia, who explained that Vargas stood to receive more than $850,000 in
   benefits over the course of his life. And the sentencing judge presided over
   the trial, so he was “in a unique position to assess the evidence” that entitles
   his determination to “appropriate deference.”21 In addition to Garcia’s
   testimony, the district court considered the nature and severity of Vargas’s
   injury, which included the permanent amputation of his thumb, and the fact
   that, when Vargas filed his compensation claim form, he checked a box
   indicating that he sought “compensation for wage loss if disability for work
   continues beyond 45 days.”




           17
                United States v. Wikkerink, 841 F.3d 327, 331 (5th Cir. 2016).
           18
               United States v. Rodriguez-Parra, 581 F.3d 227, 230–31 (5th Cir. 2009)
   (concluding that a “claim of plain error fail[ed] at the second prong” where resolution of
   the issue required “a careful parsing of all the relevant authorities, including the sentencing
   guidelines and applicable decisions” and “the result [was] reached only by traversing a
   somewhat tortuous path”).
           19
                United States v. Clark, 139 F.3d 485, 490 (5th Cir. 1998).
           20
               United States v. Jefferson, 258 F.3d 405, 413 (5th Cir. 2001) (quoting United
   States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995)).
           21
                United States v. Delgado, 984 F.3d 435, 453 (5th Cir. 2021).




                                                   6
Case: 20-50029           Document: 00516143779              Page: 7       Date Filed: 12/23/2021




                                            No. 20-50029


           More significantly, Garcia’s trial testimony, which formed the basis of
   the specific loss amount adopted by the PSR and district court, went entirely
   unchallenged. Counsel for Vargas declined to cross examine Garcia about her
   methodology and failed to introduce any evidence to refute the basis for the
   calculation of the intended loss. Neither did counsel probe how much Vargas
   received in monthly payments, whether compensation claims are routinely
   approved, how securing additional employment would affect the amount of
   compensation, or what Vargas understood about the compensation system at
   the time he filed his claim. To make matters worse, Vargas’s counsel not only
   declined to object to the PSR—he also stated affirmatively in a sentencing
   memorandum that “the Presentence Investigation Report properly
   calculates Vargas’ total offense level as a 22.” Based on the unrefuted
   evidence and Vargas’s affirmative representation that the intended loss was
   correctly calculated, it was not clear and obvious error for the court to infer
   that Vargas intended to receive benefits to which he was not legally entitled
   for as long as he could.22
                         B. Substantive Reasonableness of Sentence
           Vargas also contends that his top-of-the-guidelines sentence was
   substantively unreasonable in light of the applicable sentencing factors set
   forth in 18 U.S.C. § 3553(a). Within-guidelines-range sentences such as
   Vargas’s are entitled to a presumption of reasonableness.23 This presumption
   can be rebutted with evidence that the sentence: “(1) does not account for a


           22
              As the Seventh Circuit put it in a similar case involving disability insurance fraud,
   “[the defendant] set out to take the insurers for all they were worth, and that meant benefits
   through age 65. What would have induced him to disclaim benefits earlier?” United States
   v. Rettenberger, 344 F.3d 702, 708 (7th Cir. 2003); see also United States v. Killen, 761 F.3d
   945, 946–47 (8th Cir. 2014) (holding that the plaintiff intended to fraudulently receive
   social security benefits until age 65).
           23
                United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015).




                                                   7
Case: 20-50029          Document: 00516143779              Page: 8       Date Filed: 12/23/2021




                                           No. 20-50029


   factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.”24 When, as here, a defendant
   advocates to the district court for a specific sentence, he preserves his
   appellate claim that the length of the sentence imposed was unreasonable.25
          On appeal, Vargas maintains that the sentence imposed (1) failed to
   account sufficiently for his history and background, (2) invites unwanted
   sentencing disparities, and (3) grossly overstates his culpability in the offense.
   These assertions are unavailing. In imposing this sentence, the district court
   had the benefit of personally recalling trial testimony, reviewing Vargas’s
   sentencing memorandum, and hearing Vargas and his attorney discuss his
   “relative lack of criminal history,” record of military service, personal
   remorse for actions taken, desire to return to work, and familial support. The
   district court was well aware of Vargas’s personal history and background
   when selecting his sentence. The fact that the judge declined to find those
   factors persuasive enough to warrant a reduced sentence does not mean that
   he failed to sufficiently consider those factors under § 3553(a)(1). The district
   court also sufficiently considered the need for the sentence imposed under
   § 3553(a)(2), citing the serious nature of the underlying offense and Vargas’s
   obstruction of justice as key justifications for the guidelines sentence. And
   any sentencing disparities between Vargas and others convicted of the same
   crime are explained by the specific facts related to the instant offense.
          Lastly, the sentence imposed does not overstate Vargas’s culpability
   in the underlying offense because, as explained above, the intended loss
   enhancement was not plainly erroneous. For all of these reasons, Vargas has



          24
               Id. at 558 (quoting United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013)).
          25
               Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020).




                                                  8
Case: 20-50029      Document: 00516143779         Page: 9    Date Filed: 12/23/2021




                                   No. 20-50029


   failed to rebut the presumption of reasonableness that attaches to his within-
   guidelines-range sentence.
                                  IV. Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                         9
Case: 20-50029      Document: 00516143779            Page: 10     Date Filed: 12/23/2021




                                      No. 20-50029


   Jennifer Walker Elrod, Circuit Judge, concurring only in the
   judgment:
          An error that the defendant affirmatively ratified in the district court
   does not justify reversal on plain-error review because it does not seriously
   affect the fairness, integrity, or public reputation of the trial. See, e.g., United
   States v. Duque-Hernandez, 710 F.3d 296, 298 (5th Cir. 2013). As the majority
   opinion notes, Vargas’s counsel affirmatively stated that the Presentence
   Investigation Report calculated his total offense level correctly. Therefore,
   this court need not exercise its discretion to correct even a “clear and
   obvious” error. That should be enough to decide this case.
          Unfortunately, in arriving at the same conclusion, the majority
   opinion adds confusion to our government benefits rule caselaw. In my view,
   the government-benefits rule “supplant[s] the default general rule whenever
   [it] appl[ies].” United States v. Harris, 821 F.3d 589, 602 (5th Cir. 2016); see
   also United States v. Harms, 442 F.3d 367, 379 (5th Cir. 2006); United States
   v. Lopez, 486 F. App’x 461, 467 (5th Cir. 2012); cf. United States v. Ainabe,
   938 F.3d 685, 692 (5th Cir. 2019) (applying a specific rule applicable to
   “Federal health care offense involving a Government health care program,”
   which is also listed in U.S.S.G. § 2B1.1 cmt. n.3(F), instead of the general
   rule), cert. denied, 141 S. Ct. 259 (2020); accord United States v. Tupone, 442
   F.3d 145, 154 n.7 (3d Cir. 2006) (indicating that “U.S.S.G. § 2B1.1 app. note
   3(F) supersedes subdivision (A) of Note 3 in government benefits cases and
   provides the relevant definition of ‘loss’ in such cases” (emphasis added)).
          Assuming arguendo that the general rule of U.S.S.G. § 2B1.1(b) n.3(A)
   did apply here, deploying intended—rather than actual—loss analysis surely
   constitutes “clear and obvious” error. The government did not carry its
   burden to prove intended loss because it rested its case on two casual—and
   “purely speculative”—assumptions: first, that Vargas would not seek




                                           10
Case: 20-50029     Document: 00516143779           Page: 11    Date Filed: 12/23/2021




                                    No. 20-50029


   reemployment; and second, that Vargas might have lived (and collected
   benefits) to the ripe old age of eighty. Such speculative reasoning is not
   sufficient to prove intended loss. See United States v. Roussel, 705 F.3d 184,
   201 (5th Cir. 2013); see also United States v. Nelson, 732 F.3d 504, 521–22 (5th
   Cir. 2013).
          For these reasons, I respectfully concur only in the judgment.




                                          11